—In a proceeding to invalidate petitions designating Robert L. La Bua as a candidate in a primary election to be held on September 12, 1995, for the nomination of the Republican Party as its candidate for the public office of Member of the Council, Town of Huntington, the appeal, by permission, is from an order of the Supreme Court, Suffolk County (Stark, J.), dated August 2, 1995, which granted the oral motion of the Town of Huntington to quash a judicial subpoena duces tecum.
Ordered that the order is affirmed, without costs or disbursements.
The subpoena duces tecum issued by the court upon the petitioners’ application was broadly framed to compel the production of numerous personnel records, telephone message pads, and time sheets of Town employees, as well as the minutes of meetings at which employees were appointed to their positions. On the record before this Court, the petitioners failed to demonstrate, in response to the Town’s oral motion to quash the subpoena, that the documents were relevant and material, or that the subpoena constituted anything but a "fishing expedition” (see, Matter of Constantine v Leto, 157 AD2d 376, affd 77 NY2d 975; see also, Matter of New York State Dept. of Labor v Robinson, 87 AD2d 877). Mangano, P. J., Thompson, Pizzuto and Goldstein, JJ., concur.